J-S38015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CENTRAL PENNSYLVANIA                       :   IN THE SUPERIOR COURT OF
    RADIATION ONCOLOGY, P.C., A                :        PENNSYLVANIA
    PENNSYLVANIA CORPORATION                   :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :   No. 306 MDA 2020
                                               :
    THE GOOD SAMARITAN HOSPITAL                :
    OF LEBANON, PENNSYLVANIA, A                :
    PENNSYLVANIA CORPORATION,                  :
    WELLSPAN HEALTH, A                         :
    PENNSYLVANIA CORPORATION, AND              :
    ROBERT LONGO, AN ADULT                     :
    INDIVIDUAL                                 :

               Appeal from the Order Entered January 30, 2020,
               In the Court of Common Pleas of Lebanon County,
                      Civil Division at No(s): 2015-02124.

BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY KUNSELMAN, J.:                   FILED SEPTEMBER 04, 2020

        Central Pennsylvania Radiation Oncology, P.C., (“CPRO”) appeals from

an order granting summary judgment in this lawsuit concerning the corporate

affairs of Good Samaritan Hospital; WellSpan Health; and Robert Longo, an

executive officer of those two nonprofits. We transfer this case due to our

lack of appellate jurisdiction over this subject matter.

        Because the appellees have not contested this Court’s jurisdiction, “the

appeal is perfected, and we have discretion to retain jurisdiction.” Trumbull

Corp. v. Boss Constr., Inc., 747 A.2d 395, 398–99 (Pa. Super. 2000); see
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38015-20



also 42 Pa.C.S.A. § 704(a). However, we “may, sua sponte, raise the issue

of whether an appeal should be transferred to the Commonwealth Court.”

Smith v. Ivy Lee Real Estate, LLC, 152 A.3d 1062, 1065 (Pa. Super. 2016).

      “[I]n deciding whether this Court has appellate jurisdiction, we must

consider all of the potential issues underlying the parties’ theories of the case.

If any potential substantive issue (or participation of a particular party)

invokes the Commonwealth Court’s jurisdiction, transfer is appropriate, and

we must transfer prior to reaching the merits of the appeal.” Mohn v. Bucks

County Republican Comm., 218 A.3d 927, 934 (2019) (en banc) (emphasis

in original) (“Mohn I”). In Mohn I, this Court transferred an appeal to the

Commonwealth Court, because it implicated provisions of the Election Code.

      Following transfer, the Commonwealth Court noted an additional basis

for its exercise of exclusive subject-matter jurisdiction. It said:

         we have [also] been conferred with appellate jurisdiction
         pursuant to Section 762(a)(5)(ii) of the Judicial Code, which
         states that this “Court shall have exclusive jurisdiction of
         appeals from final orders of the courts of common pleas in
         all actions or proceedings otherwise involving the corporate
         affairs of any corporation not-for-profit subject to Title 15 or
         the affairs of the members, directors, officers, or agents
         thereof.” 42 Pa.C.S.A. § 762(a)(5)(ii). See also Comment
         to Section 9112 of the Pennsylvania Uniform Unincorporated
         Nonprofit Association Law (Nonprofit Association Law), 15
         Pa. C.S. § 9112 cmt. (“This chapter applies to all nonprofit
         associations, whether they be classified as religious, public
         benefit or mutual benefit or whether they are classified as
         tax exempt. Therefore, the chapter covers unincorporated
         philanthropic, educational, scientific, social and literary
         clubs,     unions,   trade    associations,    and      political
         organizations, such as political parties”).



                                       -2-
J-S38015-20



Mohn v. Bucks County Republican Comm., No. 24 C.D. 2018, 2020 WL

1079247, at *1 n.1 (Pa. Cmwlth. Mar. 6, 2020) (some punctuation omitted)

(unpublished decision) (“Mohn II”). Because the Bucks County Republican

Committee was a nonprofit association, the Commonwealth Court agreed with

our decision to transfer that appeal to it.

       Here, the Good Shepherd Hospital and WellSpan Health are nonprofits,

comprising a Health System in south-central Pennsylvania. See Defendants’

Second, Amended Answer and New Matter at 1; see also WellSpan Health,

“Good Samaritan Health System Officially Joins WellSpan Health on July 1,”

June 30, 2015.1 Moreover, CPRO has alleged that the Hospital and WellSpan

formed a partnership with it and subsequently breached their fiduciary duties.

This appeal therefore directly implicates the corporate affairs of those

nonprofits’ pursuant to Title 15 of the Pennsylvania Consolidated Statutes. In

fact, the Health System relies upon Title 15 to argue that no partnership arose.

See Health System’s Brief at 13.         Accordingly, the Commonwealth Court has

exclusive appellate jurisdiction over the subject matter of this appeal. See 42

Pa.C.S.A. § 762(a)(5)(ii).




____________________________________________


1 Available at https://www.wellspan.org/news/story/good-samaritan-health-
system-officially-joins-wellspan-health-on-july-1/15537 (last visited Aug. 10,
2020).

                                           -3-
J-S38015-20



     We therefore order this appeal be TRANSFERRED to the Commonwealth

Court of Pennsylvania.

     Appeal transferred.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2020




                                -4-
J-S38015-20




              -5-